ORDER
PER CURIAM.
John G. DiMariano (“Appellant’) appeals from a judgment of the St. Louis County Circuit Court modifying custody provisions and child support. We have reviewed the briefs of the parties and the record on appeal and affirm the trial court’s judgment. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(1).